DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/25/2018 before the first action on the merits in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method and systems including the computer device, database, application program, display, screen, mobile device, slide creation application, non-transient memory, and self-assessment diagnostic tool, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 4-8, 10-14, 16-18 are objected to because of the following informalities:
In re claims 4, 10, and 16, the language of the claims includes a list of various representations of abilities using the conjunction “and”; however, none of the embodiment show use of all of the listed representations together.  It is assumed that these representations are intended to be listed in the alternative and therefore, conjunction should be changed to --or--.
In re claim 5, it is believed the language “the patient’s abilities are self-obtained” should read --the information regarding the patient’s abilities are self-obtained-- as the patient doesn’t obtain their abilities.
In re claim 6, the claim recites “when the patient's physical abilities are lower than that of a healthy person in an age range that includes the age of the patient.”  However, the specification indicates that the patient’s abilities are compared to standard or average of abilities representative of healthy individuals constituting the entire age range and not an individual.  Clarification is required.
In re claims 7 and 13, the claims recite that the physical abilities “include” followed by a list of items; however, the listed items are not physical abilities but rather tests indicative of physical abilities.  The examiner suggests the language --wherein the tests of the physical abilities include--.  Similarly, these claims further recite “the cognitive abilities include one, two or all three of the following tests conducted on the device.”  This is a non-sequitur as cognitive abilities are not tests.  Moreover, what follows are a list of answers and not a list of tests.  The examiner suggests the language --wherein testing the cognitive abilities includes tests configured to elicit one, two or all three of the following types of answers:-- .
In re claims 8, 14, and 20, these claims are objected for reasons similar to those discussed above for claim 6.
In re claim 11, the claim recites the results are displayed on a screen of the device; however, claim 7 recites the use of a display.  It is unclear whether the recited screen and the display are related, the same, or are different entities.  Clarification is required.
In re claim 12, the claim recites wherein the application program includes providing remedial actions; however, the application program cannot provide a remedial action.  The examiner suggests language such as --wherein the application program further includes instructions for providing information about remedial actions-- or --wherein the application program further includes instructions recommending remedial actions--.
In re claim 13, the claim recites a slide creation application; however, it is unclear what constitute a “slide” as no description of a slide is found in the claim, the specification, or the drawings.  This term should be deleted unless otherwise defined and explained in the specification.
In re claim 17, at line 4 the claim recites “to obtain the patient’s abilities”; however, the tests or program do not obtain the abilities but rather obtain information or date about the abilities or perhaps ascertain the patient’s abilities.
In re claim 18, objected for reasons presented above for claim 12.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claims 1, 2, 6, 8, 9, 12, 14, 15, 18, 19, 20, 21, and 22, the language “healthy” is indefinite.  This term is subjective and/or imprecise within the context of the claim and the specification does not define or provide sufficient guidance such that one of ordinary skill in the art cannot reasonably determine the scope of the invention.
 In re claim 1, the language “any of the patient's abilities” at lines 15-16 is indefinite as it is unclear whether the language references the previously recited cognitive, physical and functional abilities or some other abilities of the patient.  The examiner suggests the following language --any of the patient's cognitive, physical and functional abilities--.
In re claim 3, the language “a balance test (one leg stand, both size, open eye)”, “a flexibility test (for lower limb strength)”, and “stress and memory complaints (memory complaints testified by a proxy)” are indefinite as it is not clear if the language in the parentheticals further limits the preceding term, and, if so, how the language further limits the claim.  As a result, one of ordinary skill in the art cannot reasonably determine the scope of the invention.
In re claim 4, the claim recites the limitations “the sizes” at line 1.  In addition, the claim recites “the results of the physical test”, “the physical tests”, “the results of the cognitive tests”, and “the cognitive tests” at lines 6-7.  There is insufficient antecedent basis for these limitations in the claim.  It is suggested the claims be amended to read --wherein sizes of the depictions of the patient's cognitive, physical and functional abilities--. Similarly, the language “the standard or average abilities” lack clear antecedent basis.  In addition, reference to “the patient’s abilities” is confusing.  It is not clear if this language refers to “the patient's cognitive, physical and functional abilities,” a subset thereof, or different abilities within the context of the claim.  The language “can be” is indefinite as it is unclear whether the abilities are represented by lines, bars, and solid or outlined circles, polygons or other shapes or if this is just a mere possibility.  It is also unclear what is meant by a “flower-type configuration.”   Moreover, the claim refers to each flower petal without previous reciting that the flower-type configuration has any petals (as not all flowers have petals).  Also, the language “smaller or larger” is indefinite as one skilled in the art cannot determine the scope of these terms as there is no reference or context for comparison of these terms within the claim. 
In re claim 5, the claim recites the limitation “the tests” at line 2.  There is insufficient antecedent basis for this limitation in the claim.
In re claims 7 and 13, the language: a robustness test (5 self-reported evaluations); a balance test (one leg stand, both size, open eye); a flexibility test (for lower limb strength) are indefinite as it is not clear if the language in the parentheticals further limits the preceding term, and, if so, how the language further limits the claim.  As a result, one of ordinary skill in the art cannot reasonably determine the scope of the invention.
In re claim 7, the claim recites the limitations “the test results” at line 20.  In addition, the claim recites “the portable computer device” and “the user's test result” at lines 21-22.  There is insufficient antecedent basis for these limitations in the claim.
In re claim 8, the language “immediately calculates” is a relative term which renders the claim indefinite.  The term “immediately” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree of this term, therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The language “the results” at line 4 lacks clear antecedent as it is not clear whether this language refers to the scored test result of the patient, the user’s test results, or the result of the comparison.
In re claim 9, the claim recites the limitations “the displayed results” at line 1.  There is insufficient antecedent basis for this limitation in the claim, as it is not clear if this language refers to the illustrated user’s test results of the display recited in claim 7 or the results provided on the display of claim 8.  In addition, at lines 4-5 and lines 6-7, the claim recites “the depiction of the standard or average abilities”; however, there is insufficient antecedent basis for this limitation in the claim as the claim instead previously refers to the sized depiction of the abilities of the healthy person.
In re claim 10, the claim recites the limitations “the sizes” at line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested the claims be amended to read --wherein sizes of the depictions of the patient's cognitive, physical and functional abilities --.  In addition, reference to “the patient’s abilities” at lines 4 and 5 is confusing.  It is not clear if this language refers to “the patient's cognitive, physical and functional abilities,” a subset thereof, or different abilities within the context of the claim.  It is also unclear what is meant by a “flower-type configuration.”  Similarly, the language “the standard or average abilities” lacks clear antecedent basis.   Moreover, the claim refers to each flower petal without previously reciting that flower-type configuration has any petals.  Also, the language “smaller or larger” is indefinite as one skilled in the art cannot determine the scope of these terms as there is no reference or context for comparison of these terms within the claim. 
In re claim 11, the language “the results” and “the results shown on the device” at lines 2 and 4 lack antecedent basis.  
In re claim 13, the language “the test results” and “the user’s test results”, lines 18 and 20, lack antecedent basis.
In re claim 14, the language “the user’s test results” and “the results” lines 4, 5, and 6 lack clear antecedent basis.
In re claim 15, the language “the displayed results” at line 1 lacks clear antecedent basis. There is insufficient antecedent basis for this limitation in the claim, as it is not clear if this language refers to the illustrated user’s test results of the display recited in claim 13 or the results provided on the display of claim 14.  In addition, at lines 5 and 7, the claim recites “the depiction of the standard or average abilities”; however, there is insufficient antecedent basis for this limitation in the claim as the claim instead previously refers to the sized depiction of the abilities of the healthy person.
In re claim 16, the language “the results of the physical tests” and “the results of the cognitive tests” at lines 7 and 8 lack clear antecedent basis.
In re claim 17, the language “the results” and “the displayed results” at line 5 lack clear antecedent basis.
In re claims 19 and 21, the claims recite a diagnostic tool which includes: cognitive, physical, and functional abilities of a heath person, and a comparison of abilities and display.  However, a diagnostic tool cannot include human abilities and/or a comparison.  In addition, the user’s test results and the comparison results lack antecedent basis.
In re claims 20 and 22, the language “the user’s test results” lack clear antecedent basis.
In addition, claims 2-6, 8-12, and 14-22 are rejected as depending from a rejected base claim.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites allowing the doctor to quickly and visually diagnose and determine from displayed results whether any of the patient's abilities require remedial action to try to enhance or increase the patient's cognitive, physical and functional abilities to standard or average abilities for a person of similar age to thus improve the patient's further aging.  Similarly claims 7 and 13 recite scoring of patient test results to ultimately provide remedial actions.
The limitations of diagnose and determine, score and scoring; and as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of computer implemented or generic computer components.  That is, other than reciting “results from a self-assessment tool” or “displaying the result” or “a computer device” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “displaying” language, “determining” or “running an application program” in the context of the claims the method and system encompass the user or doctor using test information or results to think of a diagnosis and remedial action.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claims recite a judicial exception to patentability of an abstract idea.
Moreover, the claimed judicial exception is not integrated into a practical application by the claims.  In particular, the claims do not recite any additional elements other than a computer device running an application program, a display or screen, or a database for storing the data and results.  However, these elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and displaying information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Similarly, the dependent claims also do not recite any additional elements that integrate the abstract idea into a practical application by the claims.  Therefore, the claims are directed to an abstract idea. 
The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recitation of “a computing device”, a “database”, or an “application program” or the additional element of using a general processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 8, 11, 13, 14, 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11,219,403 to Milner et al. (“Milner”).
In re claim 7, Milner discloses a system for determining cognitive, physical and functional abilities of a person [Fig. 1 #100], comprising:  a computer device [Fig. 1 #102] running at least an application program [Fig. 1 #112 Assessment Module and col. 33 ll. 13-24] that receives data from tests conducted upon or in conjunction with the device and that analyzes and scores the data [col. 2, ll. 28-40 where affect and real world information and queries are described in Table 2], and a database for storing at least some of the data and scored test results [Fig. 1 #106], wherein the application program is configured to allow a user to conduct a self-determination of his or her cognitive, physical and functional abilities, and includes: instructions for obtaining information by the patient's self-determination of cognitive, physical and functional abilities from various tests that are conducted while using the computer device [col. 2, ll. 28-40], wherein the physical abilities include one, two or all three of the following which are conducted by interacting with the device or by operating its touch screen or operational buttons: a robustness test (5 self-reported evaluations); and/or a balance test (one leg stand, both size, open eye); and/or a flexibility test (for lower limb strength) [Table 2, e.g., #47 balance testing]; wherein the cognitive abilities include one, two or all three of the following tests conducted on the device: answers provided to questions regarding anxiety, stress and memory complaints; and/or answers provided to a semantic memory evaluation; and/or answers provided to a visual retention test [Table 2, e.g., #s 10, 15, 20 anxiety, semantic, and visual testing]; wherein the application program scores the test results [Tables 2-6 and col. 29, ll. 62-65, e.g., activity scores]; and wherein the portable computer device includes a display that illustrates the user's test results that are scored by the application program [Fig. 5 # 510, col. 2, l. 45 and ll. 67-68, Figs. 3 and 4 show a radial graph and assessment for patient results].
In re claim 8, Milner discloses wherein the computer device is a mobile phone, electronic tablet or electronic watch [col. 2, l. 19 smart phone or tablet] and the application program immediately calculates and provides a visual comparison of the user's test results and cognitive and physical abilities based on a healthy person of an age range that includes the age of the user, with the results provided on the display to illustrate whether the patient's abilities are higher or lower than the abilities of the healthy person of an age range that encompasses the user's age [Figs. 3 and 4 show a radial graph and assessment for patient results and col. 27 ll. 20-30, col. 30 ll. 7-65 col. 31, ll. 40-50, col. 34, ll. 8-19 describe results can be derived by comparison to healthy individuals by age, age range, demographics, language and previous baseline for patient.  The results can be color coded to visually illustrate comparison where red, yellows, orange, or via some other visual marker such as arrows are used to illustrate a relative deficit and green or via some other visual marker such as arrows to show a relative strength of patient].
In re claim 11, Milner discloses the patient's abilities are obtained by conducting the tests on the computer device that includes the application program [Fig. 1 #102 and col. 2, ll. 28-40 describe interface  where affect and real-world information and queries are conducted by tool #102 via interface with patient and tests are described in Table 2] and the results are displayed on a screen of the device, on a separate monitor, or on a page that is printed from the results shown on the device [Fig. 1 #102, Fig. 5 # 510, col. 2, l. 45 and ll. 67-68].
In re claim 13, Milner discloses a presentation slide creation system that automatically generates presentation slides [Fig. 1 #100 producing display of Figs. 3 and 4], comprising: a slide creation application   [Fig. 1 #112 Assessment Module col. 33 ll. 13-24] implemented on a computer device [Fig. 1 #102, Fig. 5 500] using computer-readable software instructions [Fig. 5 # 524] stored in non-transient memory [Fig. 5 #s 504, 506, 518], wherein the slide creation application is configured to perform computer-implemented steps comprising: conducting tests to obtain data of cognitive and physical abilities of a user wherein the tests are self-conducted by the user on the computer device [Fig. 1 #102 and col. 2, ll. 28-40 describe a user interface where affect and real-world information and queries regarding cognitive and physical abilities of a user are conducted by tool #102 and described in Table 2], wherein the physical abilities include one, two or all three of the following which are conducted by interacting with the device or by operating its touch screen or operational buttons [col. 2 ll. 33-45 describe user interaction with tool 102 via a touch screen]: a robustness test (5 self-reported evaluations); and/or a balance test (one leg stand, both size, open eye); and/or a flexibility test (for lower limb strength) [Table 2, e.g., #47 balance testing]; wherein the cognitive abilities include one, two or all three of the following tests conducted on the device: answers provided to questions regarding anxiety, stress and memory complaints; and/or answers provided to a semantic memory evaluation; and/or answers provided to a visual retention test [Table 2, e.g., #s 10, 15, 20 anxiety, semantic, and visual testing]; scoring the test results to provide values that indicate the cognitive and physical abilities of the user; and displaying at least the user's test results that are scored [Figs. 3 and 4 show results graph and neurofunction assessment and Fig. 1 #102, Fig. 5 # 510, col. 2, l. 45 and ll. 67-68 describe a display and displaying the results to the user].
In re claim 14, , Milner discloses the computer device is a mobile phone, electronic tablet or electronic watch and the slide creation application is configured to perform additional computer-implemented steps comprising: providing a visual comparison of the user's test results with cognitive and physical abilities based on a healthy person of an age range that includes the age of the user, with the results displayed to illustrate whether the patient's cognitive, physical and functional abilities are higher or lower than the abilities of the healthy person of an age range that encompasses the user's age [Figs. 3 and 4 show a radial graph and chart for patient results and col. 27 ll. 20-30, col. 30 ll. 7-65 col. 31, ll. 40-50, col. 34, ll. 8-19 describe results can be derived by comparison to healthy individuals by age, age range, demographics, language and previous baseline for patient.  The results can be color coded to visually illustrate comparison where red, yellows, orange, or via some other visual marker such as arrows, are used to illustrate a relative deficit and green or via some other visual marker such as arrows to show a relative strength of patient].
In re claim 17, Milner discloses the slide creation application [Fig. 1 #112 Assessment Module and col. 33 ll. 13-24]  is configured to perform additional computer-implemented steps comprising: conducting the tests on the computer device that includes the application program in order to obtain the patient's abilities [Fig. 1 #102 and col. 2, ll. 28-40 describe a user interface where affect and real-world information and queries are conducted by tool #102 and described in Table 2], and displaying the results on a screen of the device or transferring the displayed results to a separate monitor, or to a printer that prints a page with the results [Fig. 1 #102, Fig. 5 # 510, col. 2, l. 45 and ll. 67-68 describe a display and displaying the results to the user].
In re claims 19 and 21, Milner discloses a self-assessment diagnostic tool comprising the computer system of claims 7 and 13 which has been used to obtain the user's test results of cognitive, physical and functional abilities [Fig. 1 #102 and col. 2, ll. 28-40 describe a user interface where affect and real-world information and queries are conducted by tool #102 and described in Table 2] and which includes: cognitive, physical and functional abilities of a healthy person of the same age as the user [col. 3, ll. 56-59, col. 30 ll. 39-45 describe comparison to healthy individuals by age, age range, demographics, language and previous baseline for patient], a comparison of the patient's and healthy person's abilities, and a display of the comparison results to illustrate whether the patient's abilities are higher or lower than the abilities of the healthy person  [Figs. 3 and 4 show a radial graph and chart for patient results and col. 27 ll. 20-30, col. 30 ll. 7-65 col. 31, ll. 40-50, col. 34, ll. 8-19 describe results can be derived by comparison to healthy individuals by age, age range, demographics, language and previous baseline for patient.  The results can be color coded to visually illustrate comparison where red, yellows, orange, or via some other visual marker such as arrows are used to illustrate a relative deficit and green or via some other visual marker such as arrows to show a relative strength of patient and Fig. 1 #102, Fig. 5 # 510, col. 2, l. 45 and ll. 67-68 describe the display and displaying the results to the user].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Milner in view of US Publication No. 2017/0150907 to Duffy (“Duffy”).
In re claim 1, Milner discloses a method [Fig. 2 #200] for assisting a medical doctor in efficiently and effectively diagnosing an aging patient's cognitive and physical status in order to determine whether remedial actions are necessary [Abstract], which comprises:  providing the medical doctor with results [col. 2, l. 65-col. 3, l. 1] from a self-assessment tool [Fig. 1, #s 100, 102, 112] that obtains information of the patient's cognitive, physical and functional abilities [col. 2, ll. 33-40 and Table 2] and that compares such information with standard or average cognitive, physical and functional abilities based on a healthy person of the same age or age range as the patient [col. 3, ll. 56-59, col. 30 ll. 39-45], and displaying the results [Figs. 3 and 4] to show the patient's cognitive, physical and functional abilities shown in a sized depiction such that when the patient's cognitive, physical and functional abilities are lower than the standard or average abilities, the patient's depiction indicates the lower than the standard or average abilities [col. 31, ll. 40-50, col. 34, ll. 8-19 describe results are color coded to be red, yellows, orange, or via some other visual marker such as arrows] and when the patient's cognitive, physical and functional abilities are higher than the standard or average abilities, the patient's depiction indicates above the standard or average abilities [col. 31, ll. 40-50, col. 34, ll. 8-19 describe results are color coded green or via some other visual marker such as arrows] thus allowing the doctor to quickly and visually diagnose and determine whether any of the patient's abilities require remedial action to try to enhance or increase the patient's cognitive, physical and functional abilities to standard or average abilities for a person of similar age to thus improve the patient's further aging [col. 27 ll. 20-30 and col. 30 ll. 7-65].
Milner lacks, but Duffy teaches displaying the results to show each of the standard or average cognitive, physical and functional abilities in a sized depiction with the patient's cognitive, physical and functional abilities shown in another sized depiction such that when the patient's cognitive, physical and functional abilities are lower than the standard or average abilities, the patient's sized depiction is smaller in size than the depiction of the standard or average abilities, an d when the patient's cognitive, physical and functional abilities are higher than the standard or average abilities, the patient's sized depiction is larger in size than the depiction of the standard or average abilities [See Fig. 76 and ¶¶ 465-471 Radial graph visually shows patient’s scores for tests (hexagon with result correlating to spokes of graph) relating to neurological function compared to standardized scores of an age based comparison group (dotted circle) wherein deficit is shown inside the circle (i.e., patient’s sized depiction is smaller) and above normal is shown outside the circle (i.e., patient’s sized depiction is larger) in addition the results may be color coded to emphasize the difference as compared to healthy/control population].
Milner teaches all of the features of the claimed method for neurological testing and screening, including providing tests for patient's cognitive, physical and functional abilities and providing a visual indication of the patient test results as related to a population controlled for age using color coding and illustrating the results of the testing using a radial graph (i.e., the “web graph” of Fig. 3) except for the particular sized illustration of the patient results versus the control age group and instead describes using color to indicate a difference or standard deviations from the control.  Duffy also teaches neurological testing and screening, including providing tests for patient's cognitive and functional abilities and providing a visual indication of the patient test results as related to a population controlled for age using color coding and a radial graph.  However, Duffy teaches, the radial graph includes providing a visual indication of the patient test results in a sized depiction as related to a population controlled for age. Because both Milner and Duffy teach the use of radial graphs to display patient cognitive test results, it would have been obvious to one skilled in the art to substitute one type of graph configuration/depiction for another to achieve the predictable result of illustrating a patient’s neurological/cognitive capabilities.
In re claim 2, Milner discloses wherein the standard or average abilities are based upon data from healthy subjects determined by age groupings that include the age of the patient [col. 29, ll. 62-65 and col. 30, ll. 38-54 describe comparison to healthy subjects by age, age range, demographics, and/or language], and the patient's cognitive, physical and functional abilities are calculated from data obtained by the patient self-conducting certain physical and cognitive tests that are scientifically recognized as having value in evaluating the patient's intrinsic capacities [Activities set out in Table 2 col. 30 ll. 7-65].
In re claim 3, Milner discloses the physical tests include one, two or all three of the following: a balance test (one leg stand, both size, open eye); and/or a flexibility test (for lower limb strength); [Table 2, e.g., #47 balance testing] and wherein the cognitive tests include one, two or all three of the following: anxiety, stress and memory complaints (memory complaints testified by a proxy); and/or a semantic memory evaluation; and/or a visual retention test [Table 2, e.g., #s 10, 15, 20 anxiety, semantic, and visual testing].
In re claim 4, Milner discloses the sizes of the patient's cognitive, physical and functional abilities and the standard or average abilities can be represented by lines, bars, and solid or outlined circles, polygons or other shapes including a flower-type configuration wherein each flower petal represents a different ability and the patient's abilities are represented by smaller or larger size flower petals depending upon whether the patient's abilities are lower or greater than the standard or average abilities with some of the petals illustrating the results of the physical tests while other petals illustrate the results of the cognitive tests [Milner Fig. 3 shows a web graph with lines and polygons for illustrating the patient's abilities].
In re claim 5, Milner discloses the patient's abilities are self-obtained by conducting the tests on a mobile or hand held electronic device [Fig. 1 # 102, col. 2, ll. 15-56 describe neurological assessment tool 102 can be a smart phone used by patient 101]  and the results are displayed on a screen of an electronic device, an associated monitor, or on a printout [Fig. 1 #102, col. 2, l.45 and ll. 67-68 describe tool 102 has display and assessment info can be output to patient 101].
In re claims 9 and 15, Milner discloses the invention of claims 7 and 13 as stated above, but lacks but Duffy teaches the displayed results include the abilities of the healthy person in a sized depiction with the patient's cognitive and physical abilities shown in another sized depiction such that when the patient's cognitive or physical abilities are lower than the standard or average abilities, the patient's sized depiction is smaller in size than the depiction of the standard or average abilities, and when the patient's cognitive or physical abilities are higher than the standard or average abilities, the patient's sized depiction is larger in size than the depiction of the standard or average abilities. [See Fig. 76 and ¶¶ 465-471 Radial graph visually shows patient’s scores for tests (hexagon with result correlating to spokes of graph) relating to neurological function compared to standardized scores of an age based comparison group (dotted circle) wherein deficit is shown inside the circle (i.e., patient’s sized depiction is smaller) and above normal is shown outside the circle (i.e., patient’s sized depiction is larger) in addition the results may be color coded to emphasize the difference as compared to healthy/control population].
Milner teaches all of the features of the claimed method for neurological testing and screening, including providing tests for patient's cognitive, physical and functional abilities and providing a visual indication of the patient test results as related to a population controlled for age using color coding and illustrating the results of the testing using a radial graph (i.e., the “web graph” of Fig. 3) except for the particular sized illustration of the patient results versus the control age group and instead describes using color to indicate a difference or standard deviations from the control.  Duffy also teaches neurological testing and screening, including providing tests for patient's cognitive and functional abilities and providing a visual indication of the patient test results as related to a population controlled for age using color coding and a radial graph.  However, Duffy teaches, the radial graph includes providing a visual indication of the patient test results in a sized depiction as related to a population controlled for age. Because both Milner and Duffy teach the use of radial graphs to display patient cognitive test results, it would have been obvious to one skilled in the art to substitute one type of graph configuration/depiction for another to achieve the predictable result of illustrating a patient’s neurological/cognitive capabilities.
In re claims 10 and 16, Milner discloses the sizes of the patient's cognitive, physical and functional abilities and the standard or average abilities are represented by lines, bars, and solid or outlined circles, polygons or other shapes including a flower-type configuration wherein each flower petal represents a different ability and the patient's abilities are represented by smaller or larger size flower petals depending upon whether the patient's abilities are lower or greater than the standard or average abilities with some of the petals illustrating the results of the physical tests while other petals illustrate the results of the cognitive tests [Milner Fig. 3 shows a web graph with lines and polygons for illustrating a patient's abilities].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Milner in view of Duffy and further in view of US Publication No. 2015/0031010 to Kullok et al. (“Kullok”).
In re claim 6, Milner and Duffy disclose the invention of claim 1.  Milner further describes the assessment information may be used to assist treatment planning and recommendations; however, Milner lacks specifically providing remedial actions of exercise when the patient's physical abilities are lower than that of a healthy person in an age range that includes the age of the patient or providing remedial actions of brain games or stress reducing activities when the patient's cognitive abilities are lower than that of a healthy person in an age range that includes the age of the patient.
But Kullok describes providing remedial actions of exercise when the patient's physical abilities are lower than that of a healthy person in an age range that includes the age of the patient or providing remedial actions of brain games or stress reducing activities when the patient's cognitive abilities are lower than that of a healthy person in an age range that includes the age of the patient [Figs 1, 2, 4, 6, and 8 illustrate cognitive games and exercises to promote cognitive health in individuals who are aging or remedy those suffering from impairment (e.g., MCI).  ¶233 describes the testing and exercises for use on a user’s mobile phone or tablet].
It would it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milner and include the remedial exercises, as taught by Kullok, in order to provide a non-pharmacological treatment that is conveniently provided on a user mobile device that treats, stabilizes, and promotes heathy cognitive function by priming the structural-temporal-social aspect of brains and stabilizing and enhancing the performance of a number of cognitive functions which bring about competence gains due to the increased neural sensitivity, see, e.g., Kullok ¶ 170-173.

Claims 12, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Milner in view of Kullok.
In re claims 12 and 18, Milner discloses the invention of claims 7 and 13.  Milner further describes the assessment information may be used to assist treatment planning and recommendations; however, Milner lacks specifically providing remedial actions of exercise when the patient's physical abilities are lower than that of a healthy person in an age range that includes the age of the patient or providing remedial actions of brain games or stress reducing activities when the patient's cognitive abilities are lower than that of a healthy person in an age range that includes the age of the patient.
But Kullok describes providing remedial actions of exercise when the patient's physical abilities are lower than that of a healthy person in an age range that includes the age of the patient or providing remedial actions of brain games or stress reducing activities when the patient's cognitive abilities are lower than that of a healthy person in an age range that includes the age of the patient [Figs 1, 2, 4, 6, and 8 illustrate cognitive games and exercises to promote cognitive health in individuals who are aging or remedy those suffering from impairment (e.g., MCI).  ¶233 describes the testing and exercises for use on a user’s mobile phone or tablet].
It would it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milner and include the remedial exercises, as taught by Kullok, in order to provide a non-pharmacological treatment that is conveniently provided on a user mobile device that treats, stabilizes, and promotes heathy cognitive function by priming the structural-temporal-social aspect of brains and stabilizing and enhancing the performance of a number of cognitive functions which bring about competence gains due to the increased neural sensitivity, see, e.g., Kullok ¶ 170-173.
In re claims 20 and 22. Milner disclose the diagnostic tool of claim 19 wherein the computer device is a mobile phone, electronic tablet or electronic watch [col. 2, l. 19 describes a smartphone] and wherein the user's test results are forwarded or presented to a medical doctor for analysis and remedial action [col. 2, l. 65-col. 3 l. 1 and col. 27, ll. 20-31]. 
Milner lacks, but Kullok teaches providing actions of exercise when the patient's physical abilities are lower than that of a healthy person in an age range that includes the age of the patient, or remedial actions of brain games or stress reducing activities when the patient's cognitive abilities are lower than that of a healthy person in an age range that includes the age of the patient [Figs 1, 2, 4, 6, and 8 illustrate cognitive games and exercises to promote cognitive health in individuals who are aging or remedy those suffering from impairment (e.g., MCI).  ¶233 describes the testing and exercises for use on a user’s mobile phone or tablet].
It would it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Milner and include the remedial exercises, as taught by Kullok, in order to provide a non-pharmacological treatment that is conveniently provided on a user mobile device that treats, stabilizes, and promotes heathy cognitive function by priming the structural-temporal-social aspect of brains and stabilizing and enhancing the performance of a number of cognitive functions which bring about competence gains due to the increased neural sensitivity, see, e.g., Kullok ¶ 170-173.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2009/0287064 discloses a portable self-testing system for diagnosing dementia by self-administering cognitive tests, generating scores, and comparing results to a comparative age group using a graphical interface. 
US Patent No. 10,420, 497 discloses a portable self-assessment system with self-administered cognitive and physical tests.
Kane et al. “Computerized Assessment of Neuropsychology” provides a review of the various tests provided over a computer to assess cognitive function.
WO 2016166975 A1 describes the use of a flower to comparatively illustrate data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                           
                                                                                                                                                                                                 
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715